t c memo united_states tax_court ray w and marilyn s sowards petitioners v commissioner of internal revenue respondent docket nos filed date david m kirsch for petitioner ray w sowards basil j boutris for petitioner marilyn s sowards andrew r moore for respondent memorandum findings_of_fact and opinion ruwe judge these cases were consolidated by motion of the parties for purposes of trial briefing and opinion respondent determined deficiencies in petitioners’ federal income taxes additions to tax pursuant to sec_6654 accuracy-related_penalties pursuant to sec_6662 and fraud penalties pursuant to sec_6663 for the taxable years and in the following amounts year deficiency additions to tax sec_6654 penalties sec_6662 sec_6663 dollar_figure big_number big_number -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure after a concession by respondent the issues to be decided are as follows whether funds deposited into a bank account held in the name of a purported trust are taxable_income for the taxable years and in the respective amounts of dollar_figure dollar_figure and dollar_figure whether petitioners failed to report dollar_figure as additional income in relating to petitioner ray sowards’s law practice whether respondent erroneously disallowed deductions for expenses allegedly incurred in and relating to petitioner ray sowards’s law practice 1all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure whether respondent erroneously disallowed deductions for expenses allegedly incurred in relating to petitioner marilyn sowards’s purported organizational consulting business whether petitioner ray sowards is liable for fraud penalties pursuant to sec_6663 for the taxable years and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for the taxable years and whether petitioners are liable for additions to tax for failure to pay estimated_tax pursuant to sec_6654 for the taxable years and and whether petitioner marilyn sowards is entitled to relief from joint_and_several_liability pursuant to sec_6015 for the taxable years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the second stipulation of facts the stipulation of settled issues and the attached exhibits are 2respondent determined a negligence_penalty pursuant to sec_6662 for premised upon the entire amount of the deficiency with respect to and respondent determined negligence penalties as an alternative to the fraud_penalty and for the deficiency amounts related to lack of substantiation 3petitioner ray sowards concedes the applicability of this addition_to_tax based upon the court’s opinion and computation under rule incorporated herein by this reference at the time of filing the petition petitioners resided in san jose california petitioners have been married to each other since at the time of filing the petition petitioners were in the process of dissolving their marriage they have lived in separate abodes since petitioner ray sowards mr sowards worked for pacific gas and electric pg e until he became disabled in the mid-1980s he received disability_income from pg e during the years at issue mr sowards graduated from lincoln law school in he was a licensed attorney in the state of california at the time the returns at issue were filed additionally during the aforementioned period mr sowards was admitted to practice before this court after graduating from law school mr sowards opened a law practice his practice concentrated on what he described as asset protection in or about the end of or mr sowards became acquainted with robert strong mr strong mr strong operated a business_entity known as system two limited stl stl was in the tax and financial services business and it prepared tax returns as part of this business stl promoted business trusts stl’s promotion activities included seminars mr sowards participated in these promotion activities during the years at issue mr sowards worked at an office located at stl’s place of business mr sowards went to his stl office on a regular basis mr sowards stl and mr strong had a close business relationship mr sowards mr strong and stl referred clients among themselves mr sowards performed legal services for stl and advised many of stl’s clients mr sowards traveled and assisted mr strong with seminars promoting stl’s services conducted in ohio hawaii alaska and texas stl reimbursed mr sowards for business and travel_expenses stl also provided mr sowards with an american express credit card on or about date mr sowards with the assistance of mr strong purportedly created an intervivos trust named wealth preservation assistance wpa mr sowards was the sole grantor of wpa the trust document states that wpa’s business_purpose is diversification of business activities and business_assets for planned constructive growth 4petitioner marilyn sowards ms sowards testified that mr strong and her husband had a contract relationship 5mr sowards testified that he performed these legal services as a courtesy and on a pro bono basis 6in one of the years at issue mr sowards traveled to hawaii as many as nine times to assist mr strong with the stl seminars 7mr sowards testified that there were three main reasons for establishing wpa for use in doing charitable pro bono legal work for use on some minor business transactions and for use in estate_planning wpa was never used for charitable purposes or as a business_entity mr sowards purportedly assigned certificates of beneficial_interest in wpa to his wife ms sowards and their six children mr sowards did not inform his wife or children of their purported beneficial interests in wpa mr sowards opened and maintained a bank account under the wpa name at the bank of milipitas account no wpa’s bank account he had sole signatory authority over wpa’s bank account during the relevant years mr sowards controlled and made all day-to-day decisions regarding wpa ms vera morris ms morris was named sole trustee of wpa ms morris was an employee of stl and the mother-in-law of mr strong wpa did not file federal_income_tax returns for or for the tax years at issue stl issued checks to wpa approximately every week on an approximately weekly basis mr sowards submitted statements to stl for the wpa payments he received the dated statements read to system two limited from wpa for legal compliance and list an amount due the statements for and list total_amounts due to wpa from stl of dollar_figure and dollar_figure respectively 8mr sowards purportedly assigned the following percentages of beneficial_interest in wpa to the following members of his family percent to his wife and percent to each of his six children jared v sowards benjamin j sowards rachel h sowards emily m sowards nicolas l sowards and julie a sowards additionally mr sowards submitted reimbursement requests to stl for expenditures_for gasoline during stl issued checks made payable to wpa in the total amount of dollar_figure all the aforementioned checks were deposited into wpa’s bank account during stl issued checks made payable to wpa in the total amount of dollar_figure all the aforementioned checks were deposited into wpa’s bank account during stl issued checks in the total amount of dollar_figure made payable to wpa all the aforementioned checks were deposited into wpa’s bank account in and mr sowards wrote checks totaling dollar_figure dollar_figure and dollar_figure respectively from wpa’s bank account most of the checks written on wpa’s bank account were used to pay for his family’s expenses for example mr sowards wrote checks to his wife ms sowards to the family’s church to a telephone company to a mortgage_lender etc additionally in and mr sowards wrote checks made payable to cash in the total_amounts of dollar_figure dollar_figure and dollar_figure respectively mr sowards also maintained a bank account at the bank of the west account no and a personal joint checking bank account with his wife at first interstate bank account no 9from the transactions stipulated by the parties mr sowards appears to have used this bank account for his law practice the joint checking account dollar_figure some of the funds deposited into wpa’s bank account were subsequently transferred via checks to the joint checking account petitioners used the funds in their joint checking account to pay for their living_expenses in mr sowards wrote checks totaling dollar_figure from wpa’s bank account to ms sowards in mr sowards wrote checks totaling dollar_figure from wpa’s bank account to ms sowards in mr sowards wrote checks totaling dollar_figure from wpa’s bank account to ms sowards ms sowards deposited the aforementioned checks into the joint checking account in petitioners borrowed dollar_figure from a third-party lender part of the loan proceeds was deposited into the joint checking account and used to pay inter alia credit card bills and home improvement expensesdollar_figure on their return petitioners included a schedule c profit or loss from business for business consulting that ms sowards allegedly operated respondent denied all the expenses associated with this business for lack of substantiation during respondent’s examination revenue_agent terry daleiden agent daleiden questioned mr sowards about this business and these 10wells fargo bank took over first interstate bank and petitioners’ account number changed to 11on date dollar_figure of the loan proceeds was also deposited into wpa’s bank account expenses mr sowards represented to agent daleiden that his wife performed paralegal services associated with his law practice similarly in responding to respondent’s interrogatory concerning the substantiation of the business consulting expenses mr sowards answered all of petitioners’ financial and tax data for the years in dispute were destroyed in a fire on date in his second set of interrogatories respondent asked mr sowards to state what duties marilyn sowards performed as an organizational consultant during mr sowards responded marilyn sowards performed light filing and mailing however ms sowards never had a consulting business mr sowards fabricated the businessdollar_figure on their and returns petitioners included schedules c for mr sowards’s law practice on these schedules c petitioners claimed deductions for expenses of dollar_figure and dollar_figure for and respectively respondent denied all of petitioners’ claimed deductions for lack of substantiation additionally respondent imputed additional income of dollar_figure in to petitioners from the law practice utilizing the bank_deposits method of income reconstruction 12mr sowards testified at trial that the income and expenses shown on his wife’s schedule c were from his law practice and that he reported them on his wife’s schedule c to get credit for social_security purposes ms sowards did not know of the claimed existence of her fabricated organizational consulting business until the internal_revenue_service irs commenced the examination of petitioners’ returns ms sowards graduated from brigham young university in and thereafter attended cal-state hayward for years she has never taken an accounting course during the years at issue ms sowards was a stay-at-home mother and homemaker her work history consists of years of teaching primary school in or about years as a reading specialist in a primary school after petitioners’ separation in and months as a nanny in ms sowards knew little of her husband’s business affairs her husband refused to provide and discuss with her any information concerning his finances for example she had no knowledge of the alleged loan agreement by and between mr strong stl and her husband she was unaware that wpa was a_trust of which she and her children were the named beneficiaries as both petitioners testified she was never given a copy of the shares of beneficial_interest her husband told her that wpa was the name he gave his law practice’s operating bank accountdollar_figure she believed that the approximately weekly checks written to her from the wpa account were drawn on the law firm’s business account she testified that she never knew how much money her husband was making and that the family lived month-to-month she had no access to wpa bank account statements she did know 13ms sowards testified that upon questioning her husband about the name he just said that wpa would mean something to the elderly something from the war days however that her husband would separately write wpa checks for her children’s needs such as tuition rent etc ms sowards did not participate in the preparation of the couple’s tax returns except for a few conversations with the tax- return preparer concerning for example the number of charitable deductions she never reviewed the tax returns her husband told her to simply sign the returns petitioners expended no moneys on lavish items in the spring of stl moved its offices to a new location in fremont california mr sowards did not move with stl after stl moved its offices mr sowards performed no further business services for stl and ceased receiving stl checks written to wpadollar_figure mr jesus flores mr flores prepared petitioners’ and returns petitioners’ return was prepared by american tax professional mr sowards never mentioned wpa or stl to mr flores a burden_of_proof and sec_7491 opinion mr soward sec_15 argues that respondent bears the burden_of_proof with respect to factual matters because the 14ms sowards testified that her husband lost his contract with stl 15ms sowards did not advance any argument concerning the applicability of sec_7491 examination of petitioners’ returns commenced after date mr sowards introduced credible_evidence as to all contested issues he complied with all substantiation requirements and he cooperated with respondent’s reasonable requests respondent argues that with regard to petitioners’ return sec_7491 is inapplicable since the examination commenced prior to the effective date respondent relies upon agent daleiden’s testimony that the first contact letter was sent to petitioners in april of with respect to and respondent argues that petitioners have failed to comply with the requirements of sec_7491 and b for the reasons detailed below we find the burden_of_proof does not shift to respondent generally a determination made by the commissioner in a notice_of_deficiency issued to the taxpayer is presumed correct and the taxpayer bears the burden of proving that determination incorrect rule a 290_us_111 however sec_7491 provides that if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer the burden_of_proof shifts to the commissioner with respect to that issue sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_726 sec_7491 applies in court proceedings arising only in connection with examinations commencing after july dollar_figure see rra sec c 112_stat_727 agent daleiden’s first contact letter regarding was mailed to petitioners in date accordingly respondent’s examination of petitioners’ return commenced prior to the effective date of sec_7491 117_tc_294 thus we find sec_7491 inapplicable to petitioners’ return since the examination of petitioners’ and returns commenced after the effective date of sec_7491 we must consider the provisions of that section the burden_of_proof will shift to the commissioner only after the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s income_tax_liability see sec_7491 the statute fails to define what constitutes credible_evidence the conference committee report assists in determining its intended meaning 16the house conference_report states an audit is not the only event that would be considered an examination for purposes of this provision for example the matching of an information_return against amounts reported on a tax_return is intended to be an examination for purposes of this provision similarly the review of a claim_for_refund prior to issuing that refund is also intended to be an examination for purposes of this provision h conf rept pincite 1998_3_cb_747 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor- type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 see 116_tc_438 in support of his position that amounts received from stl were loans mr sowards offered only his self-serving testimony and an alleged loan document we find that mr sowards was not a credible witness his testimony was vague inconsistent and implausible further as detailed infra we find that the payments from stl were received for services that mr sowards rendered mr sowards also failed to present credible_evidence that other deposits to his bank accounts were not taxable_income or that deductions disallowed by respondent should be allowed as such we find that mr sowards failed to present credible_evidence see higbee v commissioner supra tokh v commissioner tcmemo_2001_45 affd 25_fedappx_440 7th cir in addition the application of sec_7491 is limited by sec_7491 which provides in pertinent part sec_7491 burden shifts where taxpayer produces credible_evidence -- limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews one of the issues to be decided in this case is whether petitioners have adequately substantiated those expenses claimed on their returns and disallowed by respondent the legislative_history of sec_7491 explicates nothing in the provision shall be construed to override any requirement under the code or regulations to substantiate any item accordingly taxpayers must meet applicable substantiation requirements whether generally imposed or imposed with respect to specific items such as charitable_contributions or meals entertainment travel and certain other expenses substantiation requirements include any requirement of the code or regulations that the taxpayer establish an item to the satisfaction of the secretary taxpayers who fail to substantiate any item in accordance with the legal requirement of substantiation will not have satisfied the legal conditions that are prerequisite to claiming the item on the taxpayer’s tax_return and will accordingly be unable to avail themselves of this provision regarding the burden_of_proof thus if a taxpayer required to substantiate an item fails to do so in the manner required or destroys the substantiation this burden_of_proof provision is inapplicable h conf rept supra pincite c b pincite fn refs omitted emphasis added as we find infra petitioners failed to adequately substantiate those deductions claimed on their returns accordingly we find that the burden_of_proof with respect to the underlying deficiencies remains on petitionersdollar_figure b reconstruction of petitioners’ income unreported income in the notices of deficiency respondent determined that petitioners had additional income for and of dollar_figure dollar_figure and dollar_figure respectively in the case of all additional income is attributable to money that stl transferred to wpadollar_figure for and the vast majority of the additional reconstructed income is attributable to stl payments to wpa sec_61 defines gross_income as all income from whatever source derived every person liable for income_tax must maintain books_and_records sufficient to establish the amount of his gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir the secretary is authorized and has great latitude in reconstructing income in accordance with any reasonable method that accurately reflects actual income sec_446 sec_6001 petzoldt v 17of course with regard to the fraud_penalty respondent bears the burden_of_proof sec_7491 sec_7454 see discussion infra 18although the evidence for shows total stl deposits into wpa’s bank account of dollar_figure in the notice_of_deficiency respondent only determined additional unreported income of dollar_figure respondent is not seeking an increase in the deficiency amount for commissioner 92_tc_661 43_tc_824 see 398_f2d_558 1st cir affd on other grounds 394_us_316 ramsey v commissioner tcmemo_1980_59 bolton v commissioner tcmemo_1975_373 the reconstruction of a taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 40_tc_30 to reconstruct petitioners’ gross_income respondent utilized the bank_deposits method the bank_deposits method of income reconstruction has long been sanctioned by the courts 102_tc_632 64_tc_651 affd 566_f2d_2 6th cir bolton v commissioner supra bank_deposits constitute prima facie evidence of incomedollar_figure 87_tc_74 this method of determining a taxpayer’s income assumes that all the money deposited into a taxpayer’s bank accounts during a specific period constitutes taxable_income 335_f2d_671 5th cir of course the government must if the taxpayer feels that the government’s method of computation is unfair or inaccurate the burden is on him to show such unfairness or inaccuracy 96_tc_858 affd 959_f2d_16 2d cir take into account any non-taxable source or deductible expense of which it has knowledge id furthermore the fact that the commissioner was not completely correct does not invalidate the method employed dileo v commissioner supra pincite respondent determined an increase in petitioners’ taxable_income by analyzing funds deposited into two bank accounts first respondent analyzed deposits made in into mr sowards’ law firm operating bank account secondly respondent analyzed the deposits made into the wpa bank account for all the years at issue a unreported income - law firm account on their federal tax_return petitioners reported gross_receipts of dollar_figure from mr sowards’s law practice on the basis of deposits made into mr sowards’s law firm operating bank account respondent determined that petitioners had additional income from this business of dollar_figure at trial revenue_agent anoush mahallati agent mahallati explained that in reconstructing petitioners’ income she took into account all obvious and known nontaxable items see price v united_states supra pincite on brief mr sowards argues that respondent failed to account for several nontaxable items respondent counters and explains that as his calculation demonstrates all but one of the contested items were treated as 20petitioners failed to question agent mahallati nontaxable the only contested deposit that respondent did not deduct as a nontaxable item was a dollar_figure payment from mr sowards’s client trust bank account to his wifedollar_figure the check to ms sowards states paralegal service on the memo line given the fact that this check is from another account related to mr sowards’s law practice ostensibly payable to his wife for paralegal services and mr sowards admitted that he falsely reported his income on a schedule c for a fabricated organizational consulting business in his wife’s name it can be inferred that this check represents legal fees earned by mr sowards which were diverted to his wife on the basis of the entire record including mr sowards’s consistent failure to report income from stl see infra we find there is clear_and_convincing evidence that petitioners had additional taxable_income of dollar_figure in dollar_figure 21apparently in addition to a law firm operating bank account which was the subject of the bank_deposits analysis mr sowards maintained a client trust bank account check no made payable to petitioner marilyn sowards dated date for dollar_figure was drawn against an account at u s bank account no which was held in the name of ray sowards atty attorney client trust account 22the amount respondent determined in the notice_of_deficiency as additional unreported income is dollar_figure however on brief respondent lists the amount as dollar_figure it appears that the amount stated in the notice_of_deficiency suffers from a scrivener’s error the total amount deposited into this bank account in was dollar_figure respondent identified and subtracted nontaxable items of dollar_figure the difference results in net taxable deposits of dollar_figure petitioners reported continued b stl checks to wpa in and stl issued checks to wpa in the total_amounts of dollar_figure dollar_figure and dollar_figure respectively which were deposited into the wpa account the pattern of stl’s periodic_payments weekly the amounts of the payments the frequent statements mr sowards provided to stl for amounts due and the fact that mr sowards rendered services to stl and its customers throughout the period of time that stl was making payments to wpa establish that mr sowards received remuneration for services he rendered to stl its customers and or mr strong that remuneration was in the form of the stl checks to wpa which were deposited into the wpa account mr sowards contends that all the checks stl wrote to wpa were nontaxable loans in support mr sowards introduced a one- page document because this document is the fulcrum of mr sowards’s position we quote it in its entirety this memorializes our oral agreement of date this agreement between us is never to sic revealed to jan strong or marilyn sowards robert strong trustee acting with full authorized authority on behalf of system two will loan ray sowards from system two beginning date to date the sum to which we mutually agreed continued gross_receipts of dollar_figure the difference then is dollar_figure 23see supra note not to exceed ten thousand dollar_figure dollars per month the loans will be advanced weekly and ray sowards agrees to provide system two proof of receipt on a weekly basis in the form of a statement or invoice for the weekly loaned amount the checks will be payable to wealth preservation assistance interest shall accrue at the rate of ten percent per annum robert strong will reconcile the account balance at the end of each year with ray sowards robert strong agrees that any and all liabilities tax or otherwise that arise from this memorialized transaction will be born by system two ltd and or robert strong personally the loans and accrued interest shall be repaid according to the following terms and conditions upon the retirement of robert strong on date ray sowards will take over the management of system two ltd and ownership of system two’s financial services business and repay the loans at the rate of ten thousand dollars dollar_figure per month plus the accrued interest thereon until the funds are depleted limited to no more than twenty per cent of the gross_proceeds generated by the financial services business in the event of the demise of robert strong after these payments begin the balance will be transferred to a_trust to be created by ray sowards the terms and conditions of which are private between robert strong and ray sowards and not to be disclosed the payments to robert strong will commence date upon the demise of robert strong prior to date the account balance at the time of demise will be transferred to a_trust to be created by ray sowards the terms and conditions of which are private between robert strong and ray sowards and not to be disclosed payments to the created trust will be on the same basis as paragraph above beginning date upon the demise of the financial services business of system two ltd or system two or loss of control of the business by robert strong prior to date the account balance at the time of demise will be transferred to a_trust to be created by ray sowards the terms and conditions of which are private between robert strong and ray sowards and not to be disclosed payments to the created trust will be on the same basis as paragraph above beginning date an american express card will be furnished to ray sowards and all legitimate expenses will by sic systems two robert strong for travel_expenses this agreement may be modified by the two parties only in writing dated date there are what appear to be signatures at the bottom of the documentdollar_figure in challenging respondent’s imputation of additional taxable_income mr sowards argues that all the moneys received from stl were loans and thus nontaxable the characterization of advances as loans must be distilled from all the evidence 74_tc_476 loans are identified by the mutual understanding between the borrower and lender of the obligation to repay and a bona_fide intent on the borrower’s part to repay the acquired funds 3_f3d_625 2d cir emphasis in original omitted affg tcmemo_1992_478 the ultimate question is whether there was a genuine 24we note that this date is after the payments from stl 25only mr sowards testified that the document bore his and mr strong’s signatures intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 in support of his loan argument mr sowards relies only upon the one-page document and his testimony of course it is well settled that we are not required to accept petitioner’s self-serving testimony in the absence of corroborating evidence jacoby v commissioner tcmemo_1994_612 see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 99_tc_202 the mere declaration of intent does not establish without additional substantiating evidence the existence of a bona_fide debt 812_f2d_650 11th cir affg tcmemo_1985_159 cordes v commissioner tcmemo_1994_377 the document which is at best ambiguous states that certain of its terms and conditions are to remain secret in the event of mr strong’s death mr sowards is to create a_trust to which will be transferred the account balance of the principal and accrued interest under the terms and conditions of which are private between robert strong and ray sowards and not to be 26mr sowards testified that he did not know the exact amount that he allegedly borrowed from stl mr strong disclosed at trial mr sowards failed to state the terms and conditions of the alleged trust he was to create the books_and_records of stl were not presented to the court to assist in determining how stl characterized these paymentsdollar_figure there was no collateral for these purported loans mr sowards indicated that he had no present means of paying back the amounts purportedly borrowed the sole testimony of mr sowards is not sufficient to establish the existence of an actual indebtedness on this record we are convinced that the funds transferred from stl mr strong to petitioners wpa were not loan proceeds indeed the evidence clearly establishes that the payments from stl to wpa were taxable_income to mr sowards c other deposits into wpa’s bank account in and funds were deposited into the wpa bank account in addition to stl moneys in an additional dollar_figure was deposited into the wpa bank accountdollar_figure examples of the additional items are a check from alan d telebaum 27accrued interest was not due until the principal was due 28clearly such information would be helpful since the intent of the parties is perhaps the ultimate question 74_tc_476 29in fact a total of dollar_figure was deposited into the wpa bank account of that dollar_figure represents nontaxable deposit items since mr sowards transferred those sums from a different account dated date for dollar_figure on which the memo line states attorneys fees a check from nhu-hanh duong dated date for dollar_figure on which the memo line states deposition for kevin holt and pictures and a check from edward r gallegos dated date for dollar_figure on which the memo line states partial retainer tax audit in an additional dollar_figure was deposited into the wpa bank accountdollar_figure the additional deposits included those items as check no from preferred capital for dollar_figure dated date on which the memo line states attorney advice and check no from advanced strategies for dollar_figure dated date on which the memo line states trust preparation mr sowards provided no evidence whatsoever regarding these additional deposits the record clearly establishes that mr sowards regularly rendered services to stl billing it via weekly statements for which he regularly received remuneration the amounts stl paid to wpa which were deposited into wpa’s account constitute taxable_income to petitioners thus we hold that additional income shall be imputed to petitioners for and in the respective amounts dollar_figure dollar_figure and dollar_figure additionally we are convinced that the amounts deposited in 30in fact in dollar_figure was deposited into the wpa account of which dollar_figure is nontaxable items excess of the stl transfers to wpa’s bank account in and in the respective amounts of dollar_figure and dollar_figure also constitute additional unreported taxable_income to petitioners we also disagree with petitioners’ claim that wpa was a valid trust even if a_trust were legally created under state law we are not required to respect it as a separate_entity for federal tax purposes 73_tc_1235 whether a_trust is a sham entity lacking in economic_substance is a question of fact 338_us_451 992_f2d_789 8th cir affg tcmemo_1991_508 the record clearly demonstrates that wpa engaged in no business or charitable activities during the relevant period mr sowards generally used wpa only as a receptacle into which he deposited income received from stl and out of which moneys flowed for his personal_use in deciding whether a purported trust lacks economic_substance we consider the following factors whether the taxpayer's relationship as grantor to property purportedly transferred into trust differed materially before and after the trust's formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts see markosian v commissioner supra pincite5 here mr sowards’s relationship to the property purportedly transferred to the trust was not changed by virtue of the creation of wpa the record demonstrates that despite being named the sole trustee of wpa ms morris had no further involvement with wpa after its creation mr sowards had sole control_over wpa’s bank account the only operations in which wpa engaged were the receipt and payment of moneys no economic_interest was transferred to wpa’s beneficiaries indeed the purported beneficiaries had no knowledge of their interest in wpa furthermore mr sowards admitted at trial that wpa was never used as a_trust we find that wpa was simply a paper entity wholly without economic_substance see paulson v commissioner supra 926_f2d_737 8th cir affg tcmemo_1990_164 c schedules c - deductions for expenses in the notice_of_deficiency respondent disallowed all petitioners’ schedules c expense deductions for want of adequate substantiationdollar_figure mr sowards testified that he in fact incurred the expenses listed on the schedule c for his wife’ sec_31respondent disallowed deductions from the schedules c for and for mr sowards’s law practice additionally respondent disallowed deductions from the schedule c for his wife’s purported organizational consulting business purported organizational consulting business he claims that these expenses should have been reported on the schedule c for his law practice generally ordinary and necessary expenses paid_or_incurred in the carrying on of a trade_or_business are deductible sec_162 sec_1_162-1 income_tax regs the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 112_tc_183 all deductible expenses are subject_to substantiation sec_6001 sec_274 the general substantiation requirement is set forth in sec_6001 and states in pertinent part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe the regulations provide that any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but he is unable to substantiate the precise amount the court may estimate the amount of the deduction bearing heavily against the taxpayer 39_f2d_540 2d cir however the court cannot make such an estimate unless the taxpayer presents sufficient evidence to provide a reasonable basis upon which the estimate is madedollar_figure 85_tc_731 mr sowards testified that he and ms cheryl nunn ms nunn a financial planner were working together on a few cases he testified that one day ms nunn came to his office and mistakenly took two bankers boxes of documents from a chair according to mr sowards’s testimony ms nunn took the boxes to her cabin in the santa cruz mountains where they were destroyed by a fire mr sowards testified that among those items destroyed were the documents which substantiate the expenses claimed on the returns and also documents concerning the alleged loan between mr strong and mr sowards for support mr sowards introduced a fire department’s report that the fire occurred the record before us is conspicuously devoid of any credible_evidence or testimony substantiating the alleged deductions claimed petitioners presented no evidence not even mr sowards’s testimony substantiating any item of deduction there was no testimony as to what car and truck expenses were incurred 32the court’s ability to estimate reasonably the amount of a deduction is curtailed in the case of certain classes of expenses sec_274 limits the court’s estimating ability 50_tc_823 affd per curiam 412_f2d_201 2d cir see golden v commissioner tcmemo_1993_602 what business property was leased or rented or what items were being depreciated mr sowards did not call ms nunn the alleged bailee of petitioners’ financial records as a witness in this matter furthermore we disagree with mr sowards’s contention that no disallowed deduction is subject_to the substantiation requirements of sec_274 in fact in and petitioners claimed depreciation_deductions for computer equipment computer equipment is a listed_property under sec_280f here however mr sowards does not present a scintilla of evidence that the claimed expenses were in fact incurred on this record we sustain respondent’s disallowance of all deductions claimed as stated in the notices of deficiency d fraud penalties respondent determined fraud penalties for the taxable years and respondent applied the fraud penalties to the unreported income deposited into the wpa account and the unreported income deposited into mr sowards’s law practice account the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists for the years in issue and that some portion of the underpayment is due to fraud sec_7454 rule b niedringhaus v commissioner t c pincite temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir clear_and_convincing evidence of underpayment to prove an underpayment the commissioner must establish that the taxpayer received unreported income that resulted in a tax_deficiency 351_f2d_336 2d cir 231_f2d_928 9th cir 218_f2d_869 7th cir langworthy v commissioner tcmemo_1998_218 when the allegations of fraud are based on reconstructed income respondent can satisfy his burden of proving the underpayment in one of two ways by proving a likely source of the unreported income or where the taxpayer alleges a nontaxable source respondent may meet his burden by disproving the taxpayer’s alleged nontaxable source dileo v commissioner t c pincite mr sowards alleged that the funds transferred by stl to wpa were loans and that the unreported law firm income was composed of nontaxable items as we have previously found respondent proved that the payments from stl were income that there was no valid loan agreement between mr sowards and mr strong stl that wpa was a sham and that there were no nontaxable items for which respondent did not account thus respondent has met his burden of proving an underpayment by clear_and_convincing evidence intent to defraud we now turn to whether mr sowards’s failure to report income was an effort to fraudulently evade his tax_liability fraud is the intentional wrongdoing on the part of a taxpayer to evade a tax believed to be owing temple v commissioner supra see dileo v commissioner supra pincite 79_tc_888 the required state of mind is one which ‘if translated into action is well calculated to cheat or deceive the government ’ 763_f2d_1139 10th cir quoting mertens law of federal income_taxation sec_55 pincite affg tcmemo_1984_152 a taxpayer’s background and the context of the events in question may be considered in determining fraudulent intent 465_f2d_299 7th cir affg tcmemo_1970_274 furthermore a taxpayer’s level of education is relevant to the inquiry temple v commissioner supra because it is difficult to prove fraudulent intent by direct evidence fraud can be inferred from various kinds of circumstantial evidence courts describe these badges_of_fraud as including the following understatement of income failing to maintain adequate_records failure_to_file tax returns implausible or inconsistent explanations concealment of assets failure to cooperate with tax authorities the filing of false documents making of false and inconsistent statements to revenue agents concealing income from a taxpayer’s tax preparer and extensive dealings in cash 796_f2d_303 9th cir affg tcmemo_1984_601 94_tc_654 temple v commissioner supra no single factor is necessarily dispositive however a combination of several factors is persuasive circumstantial evidence of fraud petzoldt v commissioner t c pincite a pattern of consistent underreporting of income particularly when accompanied by other circumstances exhibiting an intent to conceal justifies an inference of fraud posnanski v commissioner tcmemo_2001_26 see 348_us_121 in this case the record discloses multiple badges_of_fraud which clearly and convincingly justify the imposition of fraud penalties in and there was a significant understatement of income we find mr sowards’s testimony that the funds transferred by stl were loans was false except for mr sowards’s self-serving testimony and an alleged loan document all the evidence refutes the existence of a debtor- creditor relationship the pattern of stl’s periodic_payments weekly the amounts of the payments the frequent statements mr sowards provided to stl for amounts due and the fact that mr sowards rendered services to stl and its customers throughout the period of time that stl was making payments to wpa establish that mr sowards received remuneration for services he rendered to stl its customers and or mr strong that remuneration was in the form of the stl checks to wpa which were deposited into the wpa account we find that the understatement of this income to be clear_and_convincing evidence of fraudulent intent mr sowards failed to maintain records of income his allegation of their alleged destruction is not believable ms nunn did not testify that mr sowards’s financial documents were destroyed in a fire at her house we find the absence of records given the circumstances of this case to be strong evidence of fraudulent intent mr sowards concealed assets and income from petitioners’ tax_return_preparer petitioners’ return preparer for and testified that he was not aware of wpa or stl mr sowards failed to disclose the significant sums of money flowing from stl to wpa and the fact that all these sums were used for his personal needs we find this failure to inform the return preparer given the circumstances of this case to be strong evidence of fraudulent intent mr sowards failed to cooperate with tax authorities he made numerous false and inconsistent statements to respondent’s employees when interviewed and questioned on date mr sowards failed to disclose the existence of the wpa bank account in a date telephone interview mr sowards stated that he knew very little about wpa when respondent’s employee indicated that he had information linking mr sowards with stl mr sowards stated that wpa was set up for the retirement of mr strong and the funds transferred were loansdollar_figure mr sowards indicated that there was no written contract between himself and mr strong however at the date interview with the revenue_agent mr sowards produced for the first time the alleged loan document mr sowards falsely represented that his wife had an organizational consulting business he maintained this representation throughout this litigation until trial when he admitted that he had fabricated this business see dileo v commissioner t c pincite the taxpayer’s entire course of conduct can be indicative of fraud we find all the above to be clear_and_convincing evidence that mr sowards fraudulently understated his tax for and dollar_figure 33mr sowards purported to have assigned beneficial interests in wpa to his wife and family not to mr strong 34since we sustain respondent’s fraud penalties respondent’s alternative accuracy-related_penalty pursuant to sec_6662 is moot on brief mr sowards conceded additions to tax under sec_6654 e negligence penalties in the notices of deficiency respondent determined accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the penalty is based upon petitioners’ failure to report wpa income the and penalties are premised upon respondent’s disallowance of expense deductions for mr sowards’s law practice and for the fabricated organizational consulting business sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia negligence and or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard means any careless reckless or intentional disregard sec_6662 similarly case law defines negligence as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v 35it appears from the notice_of_deficiency that the amount of the negligence_penalty that respondent calculated for is premised upon inter alia the inclusion of dollar_figure of additional unreported income as indicated previously respondent conceded this issue see supra note thus in accordance with this opinion and the concession of the parties the amount of the negligence_penalty must necessarily be recalculated commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to the regulations ‘neglience’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the penalty imposed under sec_6662 no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis contemplating all of the relevant facts and circumstances sec_1_6664-4 income_tax regs given the record before us we sustain the negligence penalties mr sowards was not a credible witness he offered inconsistent and implausible explanations to respondent’s employees and this court he intentionally disregarded the tax laws by attempting to surreptitiously characterize payments by stl to wpa as nontaxable loans the failure to keep books and substantiate claimed deductions justifies the imposition of the penalties see sec_1_6662-3 income_tax regs accordingly on this record we sustain respondent’s imposition of negligence penalties f relief from joint_and_several_liability if a joint_return is filed the liability with respect to income_tax is normally joint_and_several as between husband and wife sec_6013 ms sowards argues that she is entitled to relief from such joint income_tax_liability ms sowards is seeking relief under sec_6015 c or f but her primary argument is that she should be relieved from all liability pursuant to sec_6015 sec_6015 sec_6015 grants relief from joint_and_several tax_liability for electing individuals who filed a joint_return and are no longer married are legally_separated or are living apart congress intended that such relief from liability be available for tax attributable to items of which the electing spouse had no knowledge s rept pincite 1998_3_cb_537 generally this road to relief treats spouses for purposes of determining tax_liability as if separate returns had been filed sec_6015 182_f3d_275 4th cir affg tcmemo_1996_452 114_tc_333 rowe v commissioner tcmemo_2001_325 the allocation however is not permitted if the secretary shows by a preponderance_of_the_evidence that the electing individual had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual sec_6015 116_tc_189 115_tc_183 affd 282_f3d_326 5th cir here respondent does not contest that petitioners were not members of the same household during the 12-month_period before electing relief and that the omitted income and disallowed deductions are allocable to mr sowards to the extent that ms sowards did not have actual knowledge our inquiry then focuses on whether respondent has shown that ms sowards had actual knowledge at the time she signed the joint returns of any item giving rise to a deficiency or portion thereof dollar_figure sec_6015 a omitted income respondent argues that ms sowards had actual knowledge of the omitted income since she received wpa checks from her husband and knew that her husband made payments out of the wpa bank account for personal expenses like tuition mortgage payments etc we articulated the actual knowledge standard in omitted sec_6015 places the burden_of_proof on respondent with regard to whether the electing spouse had actual knowledge of the items in question 116_tc_189 income cases as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof cheshire v commissioner supra pincite no evidence was presented that ms sowards had actual knowledge of the amounts that stl paid to wpa or that her husband failed to report those items ms sowards testified that her husband told her and she believed that the wpa bank account was his law firm’s account that her husband never discussed the family’s finances and that she did not even know of the existence of her purported beneficial_interest in wpa we find her testimony credible and persuasive in culver v commissioner supra we held that the taxpayer was entitled to relief because the commissioner failed to prove that the electing taxpayer had actual knowledge of the funds embezzled by his wife the court found that despite the fact that the embezzled funds were deposited into the couple’s joint bank account and family_expenses were paid therefrom the commissioner had failed to demonstrate that the electing spouse had actual knowledge of the embezzled funds the court emphasized that the standard under sec_6015 is not that of a hypothetical reasonable person but only that of the electing spouse’s actual subjective knowledge id pincite in rowe v commissioner supra we found that the electing taxpayer did not have actual knowledge of omitted income distributed from an ira opened in her name the commissioner attempted to establish the requisite knowledge by citing the fact that the ira statements were mailed to the taxpayer’s home address and bore the electing spouse’s name finding the electing taxpayer credible we determined that the commissioner failed to prove that she had an actual awareness of the omitted income on the basis of the record we hold that respondent failed to prove that ms sowards had an actual and clear awareness of the omitted income ms sowards credibly testified that she did not know of the nature and amounts of the payments made by stl to wpa which was confirmed by mr sowards’s testimony accordingly we hold that petitioner is entitled to relief from liability under sec_6015 for the omitted income b erroneous deductions in 116_tc_198 we held that the proper application of the actual knowledge standard in sec_6015 in the context of a disallowed deduction requires respondent to prove that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction in that case the commissioner disallowed a deduction because the electing taxpayer’s former spouse lacked the necessary profit_motive id pincite we narrowed the question to whether the electing spouse knew or believed that her former husband was not engaged in the activity for the primary purpose of making a profit id pincite we found that the commissioner failed to carry his burden a similar result is appropriate on this record here ms sowards had no involvement in her husband’s law practice all the records bills correspondence bank statements etc were delivered to the law firm’s address mr sowards did not discuss his business affairs with her furthermore as the record demonstrates ms sowards knew nothing of the organizational consulting business fabricated by her husband respondent presented no evidence which would convince us that ms sowards’s testimony should be questioned accordingly respondent has failed to prove that ms sowards had actual knowledge of the factual circumstances which made the items unallowable as deductions g conclusion on this record we hold that mr sowards omitted significant income from petitioners’ and returns and that the resulting underpayments for and as determined in the notice_of_deficiency were due to fraud we also hold that petitioners are not entitled to deductions that respondent disallowed and that the negligence penalties determined by respondent are correct finally we hold that ms sowards is entitled to relief from liability pursuant to sec_6015 for the deficiencies and penalties in issue decisions will be entered under rule
